United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-1643
                         ___________________________

                         Artemio Abelardo Alvarez-Ortiz

                             lllllllllllllllllllllPetitioner

                                           v.

                William P. Barr, Attorney General of United States

                            lllllllllllllllllllllRespondent
                                    ____________

                       Petition for Review of an Order of the
                        Department of Homeland Security
                                   ____________

                          Submitted: February 20, 2019
                             Filed: March 11, 2019
                                 [Unpublished]
                                 ____________

Before BENTON, WOLLMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

       Artemio Abelardo Alvarez-Ortiz petitions for review of an order, issued by the
Department of Homeland Security, reinstating a prior removal order against him.
Having jurisdiction under 8 U.S.C. § 1252, and upon careful consideration, this court
finds no basis for reversal. See Perez-Garcia v. Lynch, 829 F.3d 937, 940-41 (8th
Cir. 2016) (decision to reinstate removal order is reviewed for substantial evidence,
and administrative factual findings will not be overturned unless a reasonable
adjudicator would be compelled to come to a contrary conclusion; due process
violation requires showing of actual prejudice).

      The petition for review is denied. See 8th Cir. R. 47B.
                       ______________________________




                                       -2-